The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to Applicant’s submission filed on 16 February  2021.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected for double patenting.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-20 of US-PATNET NO.10,924,460 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-20 of US-PATNET NO.10,924,460 B2.
Instant Application:
17/176,530
US-PATENT:
10,924,460 B2
Claim 1 :
A method comprising: dividing, via one or more computing devices, a plurality of filters in a first layer of a neural network into a first set of filters and a second set of filters; applying each of the first set of filters to an input of the neural network to yield a first set of outputs; obtaining a second set of outputs associated with the second set of filters; for each set of filters in the first set of filters and the second set of filters that corresponds to a same filter from the plurality of filters, aggregating a respective one of the first set of outputs with a respective one of the second set of outputs to yield a set of aggregated outputs; splitting respective weights of specific neurons activated in each remaining layer of the neural network to yield a first set of weights and a second set of weights; at each specific neuron from each remaining layer, applying a respective filter associated with each specific neuron and a first corresponding weight from the first set of weights to yield a first set of neuron outputs; obtaining a second set of neuron outputs associated with the specific neurons, the second set of neuron outputs being based on an application of the respective filter associated with each specific neuron to a second corresponding weight from the second set of weights; for each specific neuron, aggregating one of the first set of neuron outputs associated with the specific neuron with one of the second set of neuron outputs to yield aggregated neuron outputs; and generating an output of the neural network based on one or more of the aggregated neuron outputs.
Claim 1:
A method comprising: dividing, via one or more computing devices, a plurality of filters in a first layer of a 5neural network into a first set of filters and a second set of filters; applying, via the one or more computing devices, each of the first set of filters to an input of the neural network to yield a first set of outputs; obtaining a second set of outputs associated with the second set of filters, the second set of outputs being based on an application of each of the second set of filters to the input of 10the neural network; for each set of filters in the first set of filters and the second set of filters that corresponds to a same filter from the plurality of filters, aggregating, via the one or more computing devices and at a second layer of the neural network, a respective one of the first set of outputs associated with a first filter in the set of filters with a respective one of a second 15set of outputs associated with a second filter in the set of filters to yield a set of aggregated outputs associated with the first set of filters and the second set of filters; splitting, via the one or more computing devices, respective weights of specific neurons activated in each remaining layer of the neural network to yield a first set of weights and a second set of weights, the specific neurons being activated based on one or more 20activation functions applied to the set of aggregated outputs; at each specific neuron from each remaining layer, applying, via the one or more computing devices, a respective filter associated with each specific neuron and a first corresponding weight from the first set of weights to yield a first set of neuron outputs; obtaining a second set of neuron outputs associated with the specific neurons, the 25second set of neuron outputs being based on an application of the respective filter associated with each specific neuron to a second corresponding weight from the second set of weights; for each specific neuron, aggregating one of the first set of neuron outputs associated with the specific neuron with one of a second set of neuron outputs associated with the specific neuron to yield aggregated neuron outputs associated with the specific neurons; and  30generating an output of the neural network based on one or more of the aggregated neuron outputs.
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 2
Claim 5
Claim 3
Claim 6
Claim 4
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9


Dependent claims of each application have identical and substantially similar claim language and therefore are rejected for substantially similar rationale.
Claims 12-20 cover substantially similar claim elements as claims 1-11, and therefore is rejected as detailed above under substantially similar rationale.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1-20
 (Independent Claims)  For claim 1 / 12, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 12, in part, recites 
“…. dividing …. a plurality of filters in a first layer of a neural network into a first set of filters and a second set of filters; applying each of the first set of filters to an input of the neural network to yield a first set of outputs; obtaining a second set of outputs associated with the second set of filters; for each set of filters in the first set of filters and the second set of filters that corresponds to a same filter from the plurality of filters, aggregating a respective one of the first set of outputs with a respective one of the second set of outputs to yield a set of aggregated outputs; splitting respective weights of specific neurons activated in each remaining layer of the neural network to yield a first set of weights and a second set of weights; at each specific neuron from each remaining layer, applying a respective filter associated with each specific neuron and a first corresponding weight from the first set of weights to yield a first set of neuron outputs; obtaining a second set of neuron outputs associated with the specific neurons, the second set of neuron outputs being based on an application of the respective filter associated with each specific neuron to a second corresponding weight from the second set of weights; for each specific neuron, aggregating one of the first set of neuron outputs associated with the specific neuron with one of the second set of neuron outputs to yield aggregated neuron outputs; and generating an output of the neural network based on one or more of the aggregated neuron outputs” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “dividing”, “applying”, “obtaining”, “splitting”, “aggregating”, “generating”, in the limitation citied above could be performed by a human mind (e.g., a human data model analyst / builder could establish connections in multiple data models to perform data analysis & prediction), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 12 recites the additional elements of using generic computer elements (like computing device, processor executing instructions stored in computer storage medium), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-11 / 13-20 are dependent on claim 1 / 12, and include all the limitations of claim 1 / 12. Therefore, claims 2-11 / 13-20 recite the same abstract ideas. 
With regards to claim 7 / 18, the claims recite “wherein the one or more activation functions comprise at least one of a rectified linear unit function, a sigmoid function, a hyperbolic tangent function, and a softmax function”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing device, the process claimed, based on their broadest reasonable interpretation, describe mathematical relationships and/or computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  There is no additional elements providing anything significantly more to the abstract idea. The claim is not patent eligible.
With regards to claim 10-11, the claims recite “sending, via the one or more computing devices …. to a remote computing device; and obtaining the second set of outputs …  from the remote computing device”, these steps are receiving or transmitting data over a netork, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  There is no additional elements providing anything significantly more to the abstract idea.  The claim is not patent eligible.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With regards to claims 2-6, 8-9 / 13-17, 19-20, the claims recite additional data analysis model processing which can be performed by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for no art rejection: 

There is no art rejection for Claim 1, since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “for each set of filters in the first set of filters and the second set of filters that corresponds to a same filter from the plurality of filters, aggregating a respective one of the first set of outputs with a respective one of the second set of outputs to yield a set of aggregated outputs; splitting respective weights of specific neurons activated in each remaining layer of the neural network to yield a first set of weights and a second set of weights; at each specific neuron from each remaining layer, applying a respective filter associated with each specific neuron and a first corresponding weight from the first set of weights to yield a first set of neuron outputs; obtaining a second set of neuron outputs associated with the specific neurons, the second set of neuron outputs being based on an application of the respective filter associated with each specific neuron to a second corresponding weight from the second set of weights; for each specific neuron, aggregating one of the first set of neuron outputs associated with the specific neuron with one of the second set of neuron outputs to yield aggregated neuron outputs; and generating an output of the neural network based on one or more of the aggregated neuron outputs”, in combination with the remaining elements and features of the claimed invention.
Claim 12 is substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claim 12, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Bequet, et al., US-PATENT NO.10002029 B1 [hereafter Bequet] shows filtering input data for neural network processing.  However, Bequet does not show the specific process of dividing filters in NN for private computation as claimed.
Gomez, et al., US-PGPUB NO.20200036510 A1[hereafter Gomez] shows a neural network encryption system. However, Gomez does not show the specific process of dividing filters in NN for private computation as claimed.
DALTON, et al., US_PGPUB NO.20180039884A1 [hereafter DALTON] shows splitting data into smaller data set for neural network training.  However, DALTON does not show the specific process of dividing filters in NN for private computation as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128